t c memo united_states tax_court w august hillenbrand and nancy k hillenbrand petitioners v commissioner of internal revenue respondent docket no filed date larry j stroble and jennifer a seymour for petitioners stewart todd hittinger for respondent memorandum opinion wells chief_judge respondent determined deficiencies in petitioners’ gift_taxes as follows year w august hillenbrand nancy k hillenbrand dollar_figure dollar_figure big_number big_number big_number the issue to be decided is whether the court has jurisdiction to decide whether the deficiencies for the years in - - issue have been paid where in response to the notices of deficiency petitioners sent the internal_revenue_service remittances and directed that the remittances be applied to the deficiencies in issue and subsequently respondent made an erroneous nonrebate refund of those remittances to petitioners all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of facts are hereby incorporated in this opinion by this reference and are found as facts in the instant case petitioners w august hillenbrand and nancy k hillenbrand are husband and wife when the petition was filed they were residents of batesville indiana during the years in issue petitioner w august hillenbrand was the chief_executive_officer of hillenbrand industries inc during and petitioners made substantial gifts to their children and son-in-law in and petitioners also made contributions to trusts commonly referred to as grantor retained annuity trusts grats petitioners each filed federal gift_tax returns for and respondent examined petitioners’ and federal gift_tax returns for the same periods respondent also examined the gift_tax returns of petitioners’ children and son- in-law petitioners’ gifts to their children and son-in-law were of hillenbrand industries stock interests ina limited_partnership and remainder interests in certain so-called grats on date petitioners’ attorney larry j stroble sent respondent a letter accompanied by six checks remitted by petitioners william a hillenbrand ii theresa a hartmann katherine k crowther richard d hillenbrand ii and martha l tuveson the letter dated date accompanying the six checks stated enclosed are various checks which are to be considered deposits in the nature of cash bonds in accordance with revproc_84_58 the checks are cash bonds related to the tax_deficiency and interest asserted by the internal_revenue_service in connection with gift_tax examinations of the taxpayers for the years reflected below and are intended to halt the accrual of interest on such tax deficiencies and previously accrued interest the six checks totaled dollar_figure the check remitted on behalf of petitioners was in the amount of dollar_figure or dollar_figure on behalf of each petitioner petitioners intended the check to cover their and federal gift_tax years as explained in the letter accompanying the check ‘petitioners’ federal gift_tax year is not before this court in the instant case q4e- on date petitioners and respondent agreed upon certain audit adjustments regarding petitioners’ and federal gift_tax years except for the issue of whether the spousal interests provided for in the grats were qualified interests within the meaning of sec_2702 for petitioners’ and federal gift_tax years the grat issues on date respondent made assessments against petitioners relating to the date agreement covering the adjustments other than those relating to the grat issues respondent assessed dollar_figure in federal gift_taxes against petitioner w august hillenbrand’s dollar_figure deposit and on date sent him an unsolicited refund of dollar_figure respondent assessed dollar_figure in federal gift_taxes against petitioner nancy k hillenbrand’s deposit of dollar_figure and on date sent her an unsolicited refund of dollar_figure the foregoing two checks are collectively hereinafter sometimes referred to as the date refunds the date refunds were not related to the grat issues respondent and petitioners continued to disagree however about the amount of federal gift_taxes due regarding the grat issues on date respondent mailed six notices of deficiency to petitioners covering the grat issues on date in response to the six notices of deficiency - - petitioners’ attorney sent respondent six checks accompanying the checks was a letter dated date which stated in part if it has not already occurred we request that the service apply the cash bonds previously posted on behalf of mr and mrs hillenbrand for and to the tax deficiencies for those years and we request that the enclosed checks be applied as additional payments with respect to those deficiencies the date letter further indicated the following allocations of the funds represented by the checks enclosed with the date letter as to petitioner w august hillenbrand dollar_figure should be applied to dollar_figure should be applied to and dollar_figure should be applied to as to petitioner nancy k hillenbrand dollar_figure should be applied to dollar_figure should be applied to and dollar_figure should be applied to the foregoing specific allocations were further reflected on the lower left-hand side on the face of each of the six checks enclosed with the date letter each check identified the specific individual and tax_year check no for dollar_figure is marked w august hillenbrand check no for dollar_figure is marked w august hillenbrand check no for dollar_figure is marked w august hillenbrand these six checks were different from the six checks remitted to respondent by petitioners and their children on date - - check no for dollar_figure is marked nancy k hillenbrand check no for dollar_figure is marked nancy k hillenbrand check no for dollar_figure is marked nancy k hillenbrand all checks were drawn on the same account at bank one indianapolis n a the foregoing six checks are collectively hereinafter sometimes referred to as the date remittances respondent did not post the date remittances to the years designated by petitioners i1 e petitioners’ and federal gift_tax years rather in error respondent posted the date remittances to petitioners’ federal gift_tax year as reflected on respondent’s accounts for petitioners’ federal gift_taxes respondent refers to these accounts as module accounts and hereinafter those accounts will be referred to as module accounts respondent never issued a notice_of_deficiency for petitioners’ federal gift_tax year and there is no indication in the record that petitioners were liable for any federal gift_taxes for or that such liabilities were ever contemplated by either party respondent’s internally generated module accounts for petitioners’ federal gift_tax year were consistent in amounts with the date remittances that were designated for petitioners’ and federal gift_tax - years respondent’s federal gift_tax module account for petitioner w august hillenbrand indicates that there were three subsequent payments made on date of dollar_figure dollar_figure and dollar_figure similarly respondent’s federal gift_tax module account for petitioner nancy k hillenbrand indicates that there were three subsequent payments made on date of dollar_figure dollar_figure and dollar_figure in their petition petitioners contested respondent’s determinations in the notices of deficiency relating to the grat issues respondent’s determinations adjusted the valuation of the gratss under sec_2702 respondent and petitioners conceded that the substantive issue regarding the grat issues would be decided by a case before this court 115_tc_15 affd 269_f3d_854 7th cir which was subseguently decided in favor of the commissioner accordingly petitioners concede that respondent’s determined deficiencies as stated in the notices of deficiency issued on date reflect the correct deficiencies in the instant case on date respondent erroneously refunded dollar_figure to petitioner w august hillenbrand consisting of a dollar_figure refund and dollar_figure in interest similarly on date respondent erroneously refunded dollar_figure to petitioner nancy k hillenbrand consisting of a refund of dollar_figure and dollar_figure in --- - interest the parties have stipulated that the date refund to petitioner w august hillenbrand and the date refund to petitioner nancy k hillenbrand are erroneous nonrebate refunds hereinafter the erroneous refunds the erroneous refunds were made with respect to petitioners’ federal gift_tax module accounts which were the same module accounts to which respondent posted petitioners’ date remittances petitioners neither solicited the refunds nor recognized that the erroneous refunds represented the agreed-upon amounts plus interest sent to respondent in the date remittances subsequent correspondence between respondent and petitioners’ counsel revealed that respondent believed that petitioners still owed the deficiencies determined in the date notices of deficiency even after petitioners sent respondent the date remittances on date respondent informed petitioners’ counsel that respondent had made the date refunds and that petitioners were still liable for the deficiencies determined on date on date petitioners’ counsel informed respondent that petitioners sent the date remittances to cover the deficiencies determined in the date notices of deficiency in the date --- - letter petitioners’ counsel informed respondent that petitioners had received the date refunds but had also sent the date remittances to respondent to stop the running of interest and pay all outstanding liabilities and interest sometime after date the date of petitioners’ counsel’s letter respondent discovered that the erroneous refunds had been made before the discovery of the erroneous refunds after that date neither counsel for petitioners nor for respondent were aware that the erroneous refunds had been sent to petitioners discussion the parties have stipulated that cook v commissioner supra resolves the substantive issue of petitioners’ federal gift_tax liability in the instant case the parties are bound to that stipulation 118_tc_541 see 99_tc_202 the only issue we must decide is whether we have jurisdiction to decide whether the date remittances paid the deficiencies in issue in the instant case the united_states tax_court is a court of limited jurisdiction in that this court possesses only adjudicatory powers that congress has conferred upon it 85_tc_527 see huramco associates inc v commissioner tcmemo_1991_39 affd sub nom albert j - 938_f2d_78 7th cir that adjudicatory power encompasses the redetermination of deficiencies and the determination of overpayments sec_6214 sec_6512 moreover we have jurisdiction only for taxable years properly before us sec_6214 see 95_tc_437 petitioners initiated the instant case in response to respondent’s determination of deficiencies in the notices sent to petitioners accordingly we may decide the issue of whether the date remittances paid the deficiencies only if the issue properly comes within our deficiency jurisdiction under sec_6214 or our overpayment jurisdiction under sec_6512 we hold that this court lacks jurisdiction to decide the issue for purposes of sec_6214 deficiencies are defined by sec_6211 sec_6211 defines a deficiency as follows sec_6211 definition of a deficiency a in general ---for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in other words the deficiency is the correct_tax minus the tax_shown_on_the_return minus prior assessments or collections without assessment plus rebates sec_6211 see 112_tc_103 n we have said that it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction 52_tc_787 see 86_tc_1222 payments are not included in determining or redetermining a deficiency simply because they do not fit within the definition of a deficiency sec_6211 see malachinski v commissioner tcmemo_1999_182 affd 268_f3d_497 7th cir see also 112_tc_46 logan v commissioner supra pincite0 clarke v commissioner tcmemo_1999_199 petitioners contend that the date remittances should be treated as amounts collected without assessment for purposes of sec_6211 however it is well established that collected without assessment applies to payments made before the commissioner issues a notice_of_deficiency crawford v commissioner 46_tc_262 see 214_f2d_26 2d cir affg tcmemo_1953_226 see also 199_f2d_892 5th cir applying sec_271 of the internal_revenue_code a predecessor of sec_6211 21_tc_1063 11_tc_841 in those cases this court lacked jurisdiction to redetermine a deficiency because the deficiency had been satisfied by funds collected without assessment before the commissioner sent the taxpayer a notice_of_deficiency crawford v commissioner supra see bendheim v commissioner supra moreover sec_6213 provides that sec_6213 provides sec_6213 exceptions to restriction on assessment --- assessment of amount_paid ---any amount_paid as a tax or in respect of a tax may be assessed upon the receipt of such payment notwithstanding the provisions of subsection a in any case where such amount is paid after the mailing of a notice_of_deficiency under sec_6212 such payment shall not deprive the tax_court of jurisdiction over such deficiency determined under sec_6211 without regard to such continued payments made to this court after the notice_of_deficiency will not deprive this court of jurisdiction to redetermine taxpayers’ deficiencies in other words sec_6213 permits the assessment of a payment made by a taxpayer in response to a notice_of_deficiency but such a payment does not deprive this court of jurisdiction over the deficiency as determined under sec_6211 without regard to the assessment accordingly the date remittances made after the date notices of deficiency were not amounts previously assessed or collected without assessment as a deficiency and thus are not subtracted from the deficiency to be adjudicated by our decision continued assessment emphasis added petitioners contend that revproc_84_58 1984_2_cb_501 would treat the date remittances as payments of tax respondent contends that revproc_84_58 does not bind respondent in the instant case while we do not decide this issue because we hold that we lack jurisdiction to decide it in that regard see 119_tc_157 commissioner is bound to positions stated in commissioner's published guidance petitioners contend that the date remittances extinguished their tax_liability and they cite a number of cases in support of this proposition including 63_f3d_83 1st cir 946_f2d_1143 5th cir and 629_fsupp_333 n d ill those cases state that when a taxpayer tenders payment on an assessment that payment extinguishes the assessment to the extent of the payment clark v united_states supra pincite see o’bryant v commissioner continued petitioners and respondent agree that the erroneous refunds are nonrebate erroneous refunds because they were not created by respondent’s substantive recalculation of petitioners’ federal gift_tax liability the erroneous refunds arose because of respondent’s mistake or error see 49_f3d_340 7th cir because the refunds are considered nonrebate erroneous refunds they do not enter into the determination of deficiencies in petitioners’ federal gift_taxes for and sec_6211 and b see o’bryant v united_states supra see also interlake corp v commissioner supra as we stated above our statutory authorization to decide tax_liabilities extends not only to deficiencies under sec_6214 but also to overpayments subject_to specific limitations not relevant here sec_6512 continued f 3d 7th cir those cases are distinguishable from the instant case in that they arose in federal district_court and under circumstances where the taxpayers had paid their taxes and were seeking a refund thus in those cases the commissioner had made a final assessment sec_6512 provides in part sec_6512 limitations in case of petition to tax_court b overpayment determined by tax_court --- jurisdiction to determine ---except as provided by paragraph and by section continued -- - petitioners do not assert that the differences between the date remittances and the deficiencies in issue constitute overpayments for petitioners’ and federal gift_tax years indeed petitioners contend that no overpayments exist in the instant case we treat as a concession the contention that the date remittances did not create any overpayment in petitioners’ federal gift_tax for the years in issue see schladweiler v commissioner tcmemo_2000_351 n affd 28_fedappx_602 8th cir see wynn v commissioner tcmemo_1996_415 n continued if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year of gift_tax for the same calendar_year or calendar guarter of estate_tax in respect of the taxable_estate of the same decedent or of tax imposed by chapter or with respect to any act or failure to act to which such petition relates for the same taxable_period in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer if a notice of appeal in respect of the decision of the tax_court is filed under sec_7483 the secretary is authorized to refund_or_credit the overpayment determined by the tax_court to the extent the overpayment is not contested on appeal -- - if petitioners had contended that an overpayment exists in the instant case due to the date remittances this court would have jurisdiction to decide whether they should be treated as payments of the deficiencies in issue sec_6512 b see 85_tc_527 see also baumgardner v commissioner 85_tc_445 15_tc_947 thus our overpayment jurisdiction is not invoked on the basis of the foregoing we will enter a decision for respondent with respect to the deficiencies in issue without any statement as to whether those deficiencies have been paid ’ we have considered all of the contentions of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent ‘we note that this court might have jurisdiction under sec_6320 and sec_6330 to decide whether the date remittances paid the deficiencies in issue but that jurisdiction has not been invoked in the instant case
